Exhibit 10-1

AMENDMENT TO LEASE DATED JUNE 7, 2004, BY AND BETWEEN

HIBISCUS OFFICE PARK, LLC, AS LANDLORD,

AND

THE GOLDFIELD CORP., AS TENANT,

On November 1, 2011, the following terms and conditions will go into effect:

 

1. Section 1.1 Lease Term is amended to read as follows:

Lease Term: The term of this lease (“Term”) is six (6) years, which Term shall
commence on November 1, 2011 and end on October 31, 2017.

 

2. Annual Minimum Rent/Base Rent: is amended to read as follows:

Annual Minimum Rent/Base Rent $89,135.50 / $11.75 psf (not including 6% FL Sales
Tax)

 

3. Section 4.4 Adjustment of Annual Minimum Rent is hereby amended to read as
follows:

During this six (6) year option term, the Annual Minimum Rent specified in
Section 1.1 hereof (and the monthly installments thereof) will be adjusted
annually on each anniversary date of the term to increase the same by three
(3%) percent from the prior year’s Annual Minimum Rent.

 

4. Section 7.1.3 is hereby amended to read as follows:

7.1.3 To keep the Premises, including equipment, facilities and fixtures
therein, clean, neat and in good order, repair and condition. Tenant shall be
responsible for the regular maintenance of the air conditioners on the Premises
which shall include filter changes and maintenance service from a certified air
conditioning company and the Landlord shall be responsible for any air
conditioner/air handler repairs and replacement, if necessary.

 

5. Exhibits “B”, “C” and “D” are deleted in entirety.

 

6. Section 11.13.2 on Exhibit “E” is hereby amended to read as follows:

11.13.3 Should the Tenant elect to terminate this option term prior to
October 31, 2017, Tenant shall pay Landlord six (6) months rent as a termination
penalty.

All other terms and conditions of the original Lease dated June 7, 2004, shall
remain in full force and effect.

 

Landlord:

HIBISCUS OFFICE PARK, LLC,

a Florida limited liability company

    BY:   HARP HOLDING COMPANY, INC.,       A Florida limited liability company
      As its Managing Member     By:  

/s/ Hugh M. Evans

    Name:   Hugh M. Evans, Jr., Vice President     Dated: 10/7/ 2011 Tenant:    
THE GOLDFIELD CORPORATION     By:  

/s/ John Sottile

    Dated: October 6, 2011 Name:   John H. Sottile, President    